 

Exhibit 10.41

 

ROLL-UP FACILITY

EXECUTION

 

AMENDMENT NO. 2 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 2 to Amended and Restated Master Repurchase Agreement, dated as of
September 9, 2016 (this “Amendment”), among Credit Suisse First Boston Mortgage
Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated under the laws of Switzerland, acting through its Cayman Islands
Branch (the “Buyer”), PennyMac Corp., PennyMac Holdings, LLC, PennyMac Operating
Partnership, L.P. (each a “Seller” and collectively, the “Sellers”), PMC REO
FINANCING TRUST (the “REO Subsidiary”) and PennyMac Investment Trust (“PMIT”)
and PennyMac Operating Partnership, L.P., in their capacity as guarantors (each,
a “Guarantor” and collectively, the “Guarantors”).

RECITALS

The Administrative Agent, the Sellers, the REO Subsidiary and the Guarantors are
parties to that certain Amended and Restated Master Repurchase Agreement, dated
as of March 31, 2016 (as amended by Amendment No. 1, dated as of August 4, 2016,
the “Existing Repurchase Agreement”; as further amended by this Amendment, the
“Repurchase Agreement”) and the related Consolidated Amended and Restated
Pricing Side Letter, dated as of March 31, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Pricing Side
Letter”).  The Guarantors are parties to that certain Amended and Restated
Guaranty (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), dated as of March 31, 2016, by the Guarantors in favor of
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Repurchase Agreement and Guaranty,
as applicable.

The Administrative Agent, Buyer, the Sellers, the REO Subsidiary and the
Guarantors have agreed, subject to the terms and conditions of this Amendment,
that the Existing Repurchase Agreement be amended to reflect certain agreed upon
revisions to the terms of the Existing Repurchase Agreement.  As a condition
precedent to amending the Existing Repurchase Agreement, the Administrative
Agent has required the Guarantors to ratify and affirm the Guaranty on the date
hereof.

Accordingly, the Administrative Agent, the Buyer, the Sellers, the REO
Subsidiary and the Guarantors hereby agree, in consideration of the mutual
promises and mutual obligations set forth herein, that the Existing Repurchase
Agreement is hereby amended as follows:

SECTION 1.Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

(a)deleting the definition of “Agency Mortgage Loan” in its entirety and
replacing it with the following:

-1-

 

--------------------------------------------------------------------------------

 

“Agency Mortgage Loan” means a Conforming Mortgage Loan, a FHA Loan (including a
FHA 203(k) Loan), a Streamlined Mortgage Loan, a Freddie Mac SBL Loan, a USDA
Loan and a VA Loan.

(b)adding the following definitions in their proper alphabetical order:

“Freddie Mac Guide” means any and all rules, regulations, requirements and
guidelines of Freddie Mac applicable to Freddie Mac SBL Loans, as the same may
be amended from time to time, including without limitation the Freddie Mac
Multifamily Seller/Servicer Guide.

“Freddie Mac SBL Loan” means a small balance Mortgage Loan providing financing
for the acquisition or refinance of conventional multifamily housing with five
residential units or more and eligible for delivery to Freddie Mac under the
terms of the Freddie Mac Guide.

SECTION 2.Representations and Warranties.  Section 13 of the Existing Repurchase
Agreement is hereby amended by deleting sublcause b. thereof and replacing it in
its entirety with the following:

b.With respect to (i) every Purchased Asset and Contributed Asset other than a
Freddie SBL Loan, each Seller represents and warrants to Buyer as of the
applicable Purchase Date for any Transaction as of any Purchase Price Increase
Date, as applicable, and each date thereafter that each representation and
warranty set forth on Parts I, III, IV and V of Schedule 1, as applicable, is
true and correct in all material respects; (ii) every Underlying Repurchase
Transaction, Underlying Repurchase Document and Underlying Repurchase
Counterparty, as applicable, each Seller represents and warrants to Buyer as of
the applicable Purchase Date for any Transaction and each date thereafter that
each representation and warranty set forth on Part II of  Schedule 1 is true and
correct in all material respects and (iii) every Purchased Mortgage Loan that is
a Freddie SBL Loan, each such Freddie SBL Loan complies with each requirement
set forth in the Freddie Mac Guide.

SECTION 3.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

3.1Delivered Documents.  On the Amendment Effective Date, the Administrative
Agent on behalf of the Buyer shall have received the following documents, each
of which shall be satisfactory to the Administrative Agent in form and
substance:

(a)this Amendment, executed and delivered by duly authorized officers of the
Administrative Agent, the Buyer, the Sellers, the REO Subsidiary and the
Guarantors;

(b)an Amendment No. 1 to that certain Amended and Restated Custodial Agreement,
dated as of the date hereof, executed and delivered by duly authorized officers
of the Administrative Agent, the Sellers, the REO Subsidiary and the Custodian;
and

‑2‑

 

--------------------------------------------------------------------------------

 

(c)such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 4.Representations and Warranties.  Sellers hereby represent and warrant
to the Administrative Agent and the Buyer that they are in compliance with all
the terms and provisions set forth in the Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirm and reaffirm the representations and warranties
contained in Section 13 of the Repurchase Agreement.

SECTION 5.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 6.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 7.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 8.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 9.Reaffirmation of Guaranty.  The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledge and agree that the term “Obligations” as used in the Guaranty shall
apply to all of the Obligations of Sellers to Administrative Agent under the
Repurchase Agreement and related Program Agreements, as amended hereby.

[Remainder of page intentionally left blank]

 

‑3‑

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

By:

/s/ Elie Chau

Name:

Elie Chau

Title:

Vice President

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Buyer

 

 

By:

/s/ Chris Fera

Name:

Chris Fera

Title:

Authorized Signatory

 

 

By:

/s/ Patrick J. Hart

Name:

Patrick J. Hart

Title:

Authorized Signatory

 

 

PENNYMAC CORP., as a Seller

 

 

By:

/s/ Pamela Marsh

Name:

Pamela Marsh

Title:

Managing Director, Treasurer

 

 

PENNYMAC HOLDINGS, LLC, as a Seller

 

 

By:

/s/ Pamela Marsh

Name:

Pamela Marsh

Title:

Managing Director, Treasurer

 

--------------------------------------------------------------------------------

 

 

PMC REO FINANCING TRUST, as REO Subsidiary

 

 

By:

PennyMac Corp., as Administrator

 

 

By:

/s/ Pamela Marsh

Name:

Pamela Marsh

Title:

Managing Director, Treasurer

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as a Guarantor

 

 

By:

/s/ Pamela Marsh

Name:

Pamela Marsh

Title:

Managing Director, Treasurer

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller and as a Guarantor

 

 

By:

PennyMac GP OP, Inc., its General Partner

 

 

By:

/s/ Pamela Marsh

Name:

Pamela Marsh

Title:

Managing Director, Treasurer

 

 